     Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 1 of 6 PageID# 1




 1                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT COURT OF VIRGINIA
 2
                                        Alexandria Division
 3

 4   LEE CLEMENTS,                                   )   Civil Action No.
                                                     )
                     Plaintiff,                      )   PLAINTIFF’S COMPLAINT FOR
 5
                                                     )   DAMAGES
          v.                                         )   (Telephone Consumer Protection Act)
 6
     CAPITAL ONE BANK (USA), N.A.,                   )
 7                                                   )
     1680 Capital One Drive                          )
     Bank of America Center, 16th Floor              )
 8   McLean, VA 22102-1111                           )
 9                   Defendant.                      )

10

11                                              COMPLAINT

12          LEE CLEMENTS (“Plaintiff”), by and through his attorneys, alleges the following against

13   CAPITAL ONE BANK (USA), N.A. (“Defendant”):

14          1.      Plaintiff brings this action on behalf of himself individually seeking damages and
15   any other available legal or equitable remedies resulting from the illegal actions of Defendant, in
16
     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
17
     violation of the Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et
18
     seq.
19
                                          JURISDICTION AND VENUE
20
             2.     Defendant conducts business in the state of Virginia, and therefore, personal
21
     jurisdiction is established. Venue is proper pursuant to 28 U.S.C. 1391(b)(2).
22

23
             3.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3).

24   See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and state

25   courts have concurrent jurisdiction over private suits arising under the TCPA.


                                                     -1-

                                             PLAINTIFF’S COMPLAINT
     Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 2 of 6 PageID# 2



             4.     Venue is proper in the United States District Court for the Eastern District of
 1
     Virginia pursuant to 28 U.S.C § 1391(b) because Defendant has its principal place of business in
 2

 3   McLean, Virginia within this District and a substantial part of the events or omissions giving rise

 4   to the herein claims occurred, or a substantial part of property that is the subject of the action is

 5   situated within this District.

 6                                               PARTIES
 7           5.     Plaintiff is a natural person residing in the county of Onslow, city of Swansboro,
 8
     North Carolina.
 9
             6.     Defendant is a corporation that conducts business in the State of North Carolina
10
     with its principal place of business located in McLean, Virginia.
11
             7.     At all times relevant to this Complaint, Defendant has acted through its agents,
12
     employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
13
     subrogees, representatives and insurers.
14
                                        FACTUAL ALLEGATIONS
15

16           8.     Defendant placed collection calls to Plaintiff seeking and attempting to collect on

17   alleged debts owed by Plaintiff.

18           9.     Defendant placed collection calls to Plaintiff’s cellular telephone at phone number

19   (252) 269-67XX.
20           10.    Defendant places collection calls to Plaintiff from phone numbers including, but
21
     not limited to (800) 955-6600.
22
             11.    Per its prior business practices, Defendant’s calls were placed with an automated
23
     telephone dialing system (“auto-dialer”).
24
             12.    Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
25



                                                    -2-

                                          PLAINTIFF’S COMPLAINT
     Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 3 of 6 PageID# 3



     § 227(a)(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly
 1
     owed by Plaintiff, LEE CLEMENTS.
 2

 3          13.    Defendant’s calls constituted calls that were not for emergency purposes as defined

 4   by 47 U.S.C. § 227(b)(1)(A).

 5          14.    Defendant’s calls were placed to a telephone number assigned to a cellular

 6   telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
 7   227(b)(1).
 8
            15.    Defendant never received Plaintiff’s “prior express consent” to receive calls using
 9
     an automatic telephone dialing system or an artificial or prerecorded voice on his cellular
10
     telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
11
            16.    On December 20, 2017, Plaintiff called into Defendant’s company at phone number
12
     (800) 955-6600.    Plaintiff spoke with Defendant’s male representative and requested that
13
     Defendant cease calling Plaintiff’s cellular phone.
14
            17.    During the conversation on December 20, 2017, Plaintiff gave Defendant his social
15

16   security number and date of birth to assist Defendant in accessing his account before asking

17   Defendant to stop calling his cell phone (252) 269-67XX.

18          18.    Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular

19   telephone and/or to receive Defendant’s calls using an automatic telephone dialing system in his
20   conversation with Defendant’s representative on December 20, 2017.
21
            19.    Despite Plaintiff’s request, Defendant continued to place telephone calls to
22
     Plaintiff’s cellular telephone after December 20, 2017.
23
            20.    Defendant placed at least ninety-two (92) automated calls to Plaintiff’s cellular
24
     telephone from December 2017 to April 2018.
25



                                                   -3-

                                         PLAINTIFF’S COMPLAINT
      Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 4 of 6 PageID# 4



                                         FIRST CAUSE OF ACTION
 1
                      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 2

 3                                   PROTECTION ACT 47 U.S.C. § 227

 4              21.    Plaintiff repeats and incorporates by reference into this cause of action the

 5    allegations set forth above at Paragraphs 1-20.

 6              22.    The foregoing acts and omissions of Defendant constitute numerous and multiple
 7    negligent violations of the TCPA, including but not limited to each and every one of the above
 8
      cited provisions of 47 U.S.C. § 227 et seq.
 9
                23.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff
10
      is entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to
11
      47 U.S.C. §227(b)(3)(B).
12
                24.    Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the
13
      future.
14
                            SECOND CAUSE OF ACTION
15
          KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
16                              PROTECTION ACT
                               47 U.S.C. § 227 et. seq.
17

18              25.    Plaintiff repeats and incorporates by reference into this cause of action the

19    allegations set forth above at Paragraphs 1-20.
20              26.    The foregoing acts and omissions of Defendant constitute numerous and multiple
21
      knowing and/or willful violations of the TCPA, including but not limited to each and every one
22
      of the above cited provisions of 47 U.S.C. § 227 et seq.
23
     //
24
     //
25



                                                       -4-

                                             PLAINTIFF’S COMPLAINT
      Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 5 of 6 PageID# 5



                27.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et
 1
     seq., Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every violation,
 2

 3   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

 4              28.    Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the

 5   future.

 6                                           PRAYER FOR RELIEF
 7             WHEREFORE, Plaintiff, LEE CLEMENTS, respectfully requests judgment be entered
 8
     against Defendant, CAPITAL ONE BANK (USA), N.A. for the following:
 9
                                          FIRST CAUSE OF ACTION
10
               For statutory damages of $500.00 multiplied by the number of TCPA violations alleged
11
     herein (92), $46,000.00;
12
               Actual damages and compensatory damages according to proof at time of trial;
13
                                        SECOND CAUSE OF ACTION
14
               For statutory damages $1,500.00 multiplied by the number of TCPA violations alleged
15

16   herein (92), $138,000.00;

17             Actual damages and compensatory damages according to proof at time of trial;

18                                      ON ALL CAUSES OF ACTION

19             Actual damages and compensatory damages according to proof at time of trial;
20             Costs and reasonable attorneys’ fees;
21
               Any other relief that this Honorable Court deems appropriate.
22
                                            JURY TRIAL DEMAND
23
               Plaintiff demands a jury trial on all issues so triable.
24

25



                                                        -5-

                                              PLAINTIFF’S COMPLAINT
     Case 1:18-cv-01493-TSE-MSN Document 1 Filed 12/04/18 Page 6 of 6 PageID# 6




 1   Dated: December 4, 2018           RESPECTFULLY SUBMITTED,

 2

 3                                     /s/ Alexis A. Kokkinos,
                                       Alexis A. Kokkinos, Virginia Bar No. 87262
 4                                     Attorney for Plaintiff LEE CLEMENTS
                                       Attorney at Law
 5
                                       360 W. Ocean Blvd, #302
 6                                     Long Beach, CA 90802
                                       T: (562) 354-3053
 7                                     F: (866) 219-5310
                                       E: alexiskokkinosesq@gmail.com
 8

 9                               By:   /s/ Alyson J. Dykes
                                       Alyson J. Dykes, CA Bar #319835
10
                                       Attorney for Plaintiff LEE CLEMENTS
11
                                       The Law Offices of Jeffrey Lohman, P.C.
                                       4740 Green River Road, Suite 310
12                                     Corona, CA 92880
                                       T: (657) 500-4317
13                                     F: (657) 227-0270
                                       E: alysond@jlohman.com
14                                     Pro Hac Vice Application to follow

15

16

17

18

19

20

21

22

23

24

25



                                        -6-

                                PLAINTIFF’S COMPLAINT
